Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdraw Drawing Objection
The Drawing Objection set forth in the Office Action, issued on 12/08/2020, is hereby withdrawn due to the amended claim(s), filed on 4/8/2021.

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.  
The Applicant asserted the following (directly quoted):

    PNG
    media_image1.png
    334
    1010
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    85
    994
    media_image2.png
    Greyscale



In response to the above argument, first the Examiner sincerely apologies for any inconvenience might be caused by the typing error of not listing all the rejected claim numbers in the rejection heading of the Office Action, issued on 12/08/2020 (herein ‘12/8/20 Office Action’).  In other words, the rejection heading did not list claims 2, 6, 8 therein.  The rejection heading should be:
Claims 1, 2/1, 4/1, 5/1, 6/2 and 8/2 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hendel (US 4151423, herein ‘Hendel’).
the allegation that the “Office Action Incomplete and/or Unclear” seems to be an overstatement!  Claims 2, 6 and 8 were clearly included in the body of the rejection with straight-forward explaining/reasoning by clearly identifying/mapping the prior art Hendel apparatus’ components (with their respective pictorial ref numbers) with the claimed invention’s components.  The Applicant’s attention is drawn to pages 3-4 of the 12/8/20 Office Action that clearly contains the explanation how the claims 2, 6 and 8 were read in the Hendel ref.  Thus, the 12/8/20 Office Action was complete with the clearly explained reasoning for rejections to claims 2, 6, and 8 (below is the copied image of a portion of pages 3-4 of the 12/8/2020 Office Action with claims 2, 6, 8 rejections):

    PNG
    media_image3.png
    989
    1302
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    643
    1010
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    120
    980
    media_image5.png
    Greyscale


	In response to the above argument:
1/ the statement “Claim 1 is rejected under 35 USC § 103 as allegedly anticipated by Hendel” is an incorrect because claim 1 was rejected under 35 USC § 102 as fully anticipated by Hendel (not 35 USC § 103 – obviousness).
2/  the argument points out the following:
“Hendel only teaches placing magnets (103) outside of a duct (100), as shown in Hendel FIG. 1”, and  “Amended claim 1 recites, inter alia, “each channel wall of the plurality of channel walls comprising a magnet”, also “Rather, in Hendel, the magnets are placed entirely outside of the channel walls”.
comprise” or “comprising” is understood as include/including or to consider as a part, element or member of a whole or something larger.  The terms “comprise” and/or “comprising” do/does not provide any particular location/position.  Thus, the argument is not persuasive because the reasoning of the argument is irrelevant!  
In this instant case, in the claimed language of claim 1, the term “comprising” is generally understood that what follows (after the term “comprising”) is a partial list, not an exhaustive list, of all the parts/components of the claimed device. Hence, in claim 1, the recitation of  “a power generating apparatus comprising” is understood as the claimed apparatus includes the claimed components (as in claim 1) as parts of the whole apparatus, since it implies that there are other parts/components that are also belonged to the claimed apparatus but are not recited herein claim 1.  By the same token, the recitation of “the plurality of channel walls thus collectively comprising a plurality of magnets” is understood as the plurality of channel walls collectively including a plurality of magnets as parts/components thereof.  For non-limited example, by reading the phrase “the plurality of channel walls thus collectively comprising a plurality of magnets” one would not know whether the magnets are located on the inner surface of the channel walls (i.e. magnets are located within the channels) or the magnets are located on the outer surface of the channel walls (i.e. the magnets are located outside the channels).
  Hence, the argument is not persuasive because the recitation of “the plurality of channel walls thus collectively comprising a plurality of magnets” does not specifically set forth any location/position limitation(s) of the magnets with respect to the channel walls.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the recitation of “a material encapsulating the magnet” is indefinite because the term “material” does not provide any metes and bound for the limitations. In other words, with the recitation, one skilled in the art would not ably to figure out what kind of material having certain characteristics, e.g. metallic or nonmetallic material, magnetic or nonmagnetic material, electrically conducting or non-electrically material, etc. Thus, the above recitation with merely the term “material”, one skilled in the art would not ably to figure out or determine whether there is a patentable infringement or not. According to MPEP section 2171, two Separate Requirements for Claims Under 35 U.S.C. 112, Second Paragraph:
	(1) the claims must set forth the subject matter that applicants regard as their invention; and
	(2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. (Emphasis added).
In light of the specification, the above recitation is understood as “a saline resistant material encapsulating the magnet”.
Claims 2-9 are included herein due to their respective dependencies from the rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2/1, 4/1, 5/1, 6/2 and 8/2 are rejected under 35 U.S.C. 103 as being unpatentable over Hendel (US 4151423, herein ‘Hendel’) in view of Shelton et al (US 20020083880, herein ‘Shelton’) and Van Berkel (US 6310406, herein ‘Van Berkel’).
RE claim 1, Hendel discloses a power generating apparatus comprising: a plurality of channel walls (see figs. 1 and 6 with the Examiner’s annotations), each channel wall of the plurality of channel walls comprising a magnet [103] and, the plurality of channel walls thus collectively comprising a plurality of magnets, the plurality of channel walls being mounted on a supporting structure [500/504 fig. 6] to form a plurality of fluid channels [100] configured to permit seawater to flow through the plurality of fluid channels when the power generating apparatus is placed in flowing seawater; a plurality of electrodes [104] arranged thereto; and electrical connections between the electrodes conveying electricity to power output lines connected to the power generating apparatus.

    PNG
    media_image6.png
    400
    902
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    564
    746
    media_image7.png
    Greyscale



RE claim 2/1, Hendel discloses the power generating apparatus, wherein the plurality of channel walls form each fluid channel of the plurality of fluid channels as a venturi [102 fig. 1, 302 fig. 3] to increase fluid velocity in the fluid channel in the vicinity of the magnetic field.  That is each channel [101, 300, 501] is configured as a constricted elongated narrow passage [102, 302] (i.e. venturi) such that the kinetic energy of seawater flowing into the channel is increased as it flows there-through (see col. 3 line 19 and lines 60+).
	RE claims 4/1, 5/1, 6/2 and 8/2, Hendel discloses the power generating apparatus, wherein the plurality of magnets comprises permanent magnets or electromagnets [103] (see col. 3 lines 20+).
Hendel substantially discloses the claimed power generating apparatus, except for the following: 
(A) A material encapsulating the magnet; and 
(B) The electrodes arranged at borders of the plurality of the fluid channels.
RE the limitations listed in item (A), Shelton teaches that “[I]n order to survive in sea water, corrodable components should be protected from the sea water, e.g. by encasing them in plastic” (see [0267]). 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this instant case, those skilled in the art would understand the Shelton important teaching concept is that any apparatus being used in sea water environment, the apparatus’ component(s), particularly corrodible Shelton important teaching concept, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art Hendel apparatus by providing a saline-resistant material encapsulating the magnet thereof.  Doing so would provide means to protect the magnets from being damaged by the sea water.
RE the limitations listed in item (B), Van Berkel teaches an apparatus (fig. 9) comprising a fluid flow channel (see fig. 9) that comprises a cylindrical wall [42], wherein the electrodes [41] are arranged at border of a fluid channel, i.e. each of the electrodes [41] is arranged from one border of one end of the cylindrical fluid flow channel and extended to the other border of the other opposite end of the cylindrical fluid flow channel (see fig. 9).  According to Van Berkel, the interaction of the magnetic field and the fluid motion, an electric current starts to flow from one electrode 41 to another through electrical power leads; thus, together with the potential difference between the electrodes, this current represents the electrical power generated, and advantage of this arrangement is its compactness (see col. 4 lines 30+).

    PNG
    media_image8.png
    412
    618
    media_image8.png
    Greyscale

Van Berkel important teaching concept, it would have been obvious to one skilled in the art before the effective filing date of the present application to modify the prior art Hendel apparatus by re-arranging the prior art apparatus’ electrodes such that the electrodes arranged at borders of the prior art apparatus’ plural fluid channels.  Doing so would enable to apparatus to be compact and facilitate any repairing/replacing the electrodes located along the outside borders of the channel, instead of within the channel.  Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).  In this instant case, re-arranging the electrodes to be at the border of the channel, instead of being within the channel would involve only routine skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3/2, 7/3 and 9/3 are rejected under 35 U.S.C. 103 as being unpatentable over Hendel, Shelton and Van Berkel, as applied in the base claims, further in view of Greer (US 5003517, herein ‘Greer’). 
RE claims 7/3 and 9/3, The combined teaching of Hendel, Shelton and Van Berkel discloses the claimed invention, particularly, Hendel discloses the power generating apparatus, 
RE claims 3/2, particularly Hendel discloses the power generating apparatus, wherein each channel configured as a constricted elongated narrow passage [102, 302] (i.e. venturi) (see col. 3 line 19 and lines 60+); as shown in fig. 2 the venturi [102] is defined by the channel’s wall and electrode [104] arranged within the channel.  Those skilled in the art would understand that the Hendel important teaching is to divide the channel into plural constricted elongated narrow channel portions via the electrodes.  Moreover, those skilled in the art would realize that the electrodes can be re-arranged either within the channel or on the walls of the channel or at proximate region thereof, while providing partition/divider elements to divide the channel into plural narrow channel portions, as venturi, such modification would be within the scope of the Hendel teaching concept.
Greer teaches a power generating apparatus (col 3, line 66-col 4, line 24), wherein the generator further can include a body containing the magnetic structure and electrode structure defining a passage there-through for flow of the conductive fluid. The passage can have a venturi proximate the magnetic structure and electrode structure to enhance power generation, a structure divides an inflow region of the fluid channel into sub channel portions each sub channel portion being narrower in width than a width of the venturi in the vicinity of the magnetic field (fig. 23; col 9, lines 31-39: generally box-like body [431] of the electrode assembly [410] includes a plurality of insulating sections [432-437] which electrically isolate the electrodes. A first pair of baffles [440] are disposed generally between insulated portions [434 and 435]. A second pair of baffles [446] emanates from the insulating portion [437] of the electrode assembly [410]. These baffles [440 and 446] are employed to encourage laminar flow through the channel Greer does disclose the baffles emanate from the insulating portions (col 9, lines 36-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to include a molded insulating partition/divider to divide the channel into plural narrow channel portions, as venturi.  Doing so would increase the kinetic energy of seawater flowing into the channel; hence, increasing efficiency of the generator, as well as minimize clogging and resist corrosion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834